Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Response to Amendment
In response to the amendments received 06/10/2022: 
Claims 1-2, 6-10, and 15-16 are pending in the current application. Claim 1 has been amended. 
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Affidavit Declaration
The affidavit filed 04/15/2022 has been considered by the examiner and an analysis is provided in the response to arguments section. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (KR20160026307A).
Regarding claim 1, Jun teaches a positive electrode active material for a lithium secondary battery (abstract), the positive electrode active material comprising a compound represented by Formula 1 below and allowing reversible  intercalation/deintercalation of lithium (pg. 3),wherein from a crystal structure analysis of the positive electrode active material by a Rietveld method in which space group R-3m is used in a crystal structure model on the basis of an X-ray diffraction analysis, the thickness of the MO slab is 2.105-2.205 Å (pg. 3). 
The examiner takes note of the fact that the prior art range of 2.105-2.205 Å encompasses the claimed range of 2.126-2.1275 Å. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Jun teaches the thickness of the inter slab is 2.624 Å – 2.634 Å.
 Jun fails to teach the thickness of the inter slab is 2.59 Å to 2.615 Å; however the claimed upper limit of 2.615 Å for the thickness of the inter slab is close to the prior art lower limit of 2.624 Å, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the inter slabs performance in the prior art range of 2.624 Å – 2.634 Å would have been the same as, or similar to, the performance in the claimed range.
Consequently, it would have been obvious to person having ordinary skill in the art to employ a thickness of the inter slab within the claimed range.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1). Here, the difference between the prior art range lower limit (2.624 Å) and the claimed range upper value (2.615 Å) is 0.009 Å, a difference 100 times smaller in magnitude than the difference in Titanium Metals Corp. of America v. Banner (see MPEP 2144.05). 
Jun teaches the cation mixing ratio is 1.5% or less wherein cation mixing is the amount of Ni in the lithium layer (pg. 3 & 7). 
The examiner takes note of the fact that the prior art range of a cation mixing ratio of 1.5% of less encompasses the claimed range of 0.5% or less. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Jun teaches Formula 1 of instant claim 1 in the form: LiaA1-bXbD2, where A is Ni, X is Co and Mn, D is O, 0.90≤a≤1.8 and 0≤b≤0.5 (pg. 4-5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 2, Jun teaches the positive electrode active material for a lithium secondary battery of claim 1, wherein the ratio between the thickness of the inter slab/MO slab, which is the ratio between the MO slab and the inter slab, is 1.25 or less (pg. 4). 
The examiner takes note of the fact that the prior art range of a ratio of the inter slab/MO slab of 1.25 or less encompasses the claimed range of 1.2 to 1.25. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 6, Jun teaches the positive electrode active material for a lithium secondary battery of claim 1, wherein the cation mixing ratio is 1.5% or less and a low value is desirable as it helps the reversible movement of lithium (pg. 4). 
The examiner takes note of the fact that the prior art range of a cation mixing ratio of 1.5% of less encompasses the claimed range of 0.3% to 0.4%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 7, Jun teaches the positive electrode active material for a lithium secondary battery of claim 1. 
Jun is silent with regards to the ratio of a c-axis to an a-axis (c/a) of the positive electrode active material is 4.927 to 4.948.
Regarding the claimed property, the examiner finds that the ideal (c/a) ratio would be the same because the chemical structure, slab thickness and cation mixing ratios claimed and taught in Jun are the same. MPEP 2112.01 states “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. Regarding composition claims, if the composition is the same, it must have the same properties. MPEP § 2112.01, II.
Regarding claim 8, Jun teaches the positive electrode active material for a lithium secondary battery of claim 1.
Jun is silent with regards to whether I (003/104) of the positive electrode active material is 2.0 to 2.2
Regarding the claimed property, the examiner finds that I (003/104) would be the same because the chemical structure, slab thickness and cation mixing ratios claimed and taught in Jun are the same. MPEP 2112.01 states “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. Regarding composition claims, if the composition is the same, it must have the same properties. MPEP § 2112.01, II.
Regarding claim 9, Jun teaches the positive electrode active material for a lithium secondary battery of claim 1.
Jun is silent with regards to whether I (006+ 102)/(101) of the positive electrode active material is 0.75 to 0.79. 
Regarding the claimed property, the examiner finds that I (006+ 102)/(101) would be the same because the chemical structure, slab thickness and cation mixing ratios claimed and taught in Jun are the same. 
MPEP 2112.01 states “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. Regarding composition claims, if the composition is the same, it must have the same properties. MPEP § 2112.01, II.
Regarding claim 10, Jun teaches the positive electrode active material for a lithium secondary battery of claim 1.
Jun is silent with regards to whether Z of the positive electrode active material is 0.24 to 0.242. 
Regarding the claimed property, the examiner finds that the Z of the positive electrode active material would be the same because the chemical structure, slab thickness and cation mixing ratios claimed and taught in Jun are the same. 
MPEP 2112.01 states “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. Regarding composition claims, if the composition is the same, it must have the same properties. MPEP § 2112.01, II.
Regarding claim 15, Jun teaches the positive electrode active material for a lithium secondary battery of claim 1, wherein the positive electrode comprises the positive electrode active material (pg. 5). 
Regarding claim 16, Jun teaches the positive electrode active material for a lithium secondary battery of claim 15, a negative electrode comprising a negative electrode active material (pg. 6); a separator interposed between the positive electrode and the negative electrode (pg. 8); and an electrolyte (pg. 6). 
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that affidavit and comparative examples/examples teach the unexpected results and superiority of the claimed ranges.
Examiner respectfully disagrees. The applicant fails to explain why any one specific property is superior. Based on the data shown it appears that the results show no more than routine experimentation that one of ordinary skill in the art would know how to do for general improvement the battery. Applicant is asked to explain how any single specific properties is superior to shared results of the prior art, and comparative examples 1-15. Based on the table of the affidavit, it appears that the applicant has used routine experimentation by adjusting all of the ranges of the variables to come up with a place where the range is better. 
Applicants examples 3-6 show more examples within the claimed range and comparative examples 16 and 17 which fall within all the claimed range, except for the MO slab thickness, which falls just above the upper claimed range limit of 2.1275. Comparative example 17 appears to have the same, or better cycling than those of examples 3-6 (based on Table 4). With respect to cycling of comparative example 16 and charging-discharging efficiency of both comparative examples, the results appear to be no more than a matter of degree rather the one of kind. Furthermore, in light of the previous examples/comparative examples in addition to those of the newest affidavit in light of the unfixed variables it is unclear if there are unexpected results (as noted on page 8 of appeal). 
In light of the fact that the originally filed application claimed a range that fully covered the range of Jun, and that the entire range of the inter slab thickness (2.615-2.605) is 0.010, while the difference between the range of Jun and the claimed range is 0.009, sufficient testing is not shown to the criticality of the claimed range and one of ordinary skill in the art would expect the inter slab properties to act the same within the range as the properties outside of the range.
There is no evidence that address the Appellants arguments that the results of a range covering 0.010 difference are consistent and significant, yet a value 0.009 above this claimed range deviates from this behavior and shows significantly worse results. The examiner is left wondering what happens when the inter slab thickness is 2.615 Å? What about when the cation mixing ratio is anything outside of the 0.3-0.36% range? No trend can be determined from the data as the results of only two tests will always lead to a linear response. While the ranges of Jun overlap those claimed with the exception of the inter slab thickness no criticality can be determined because of the limited amount of tests. Comparative example 15 has a higher charging/discharging capacity than examples 1 and 2, but a lower charging retention. Similarly, comparative example 14 has a lower charging/discharging capacity than examples 1 and 2, but a higher charging retention than example 2. It appears Appellant is picking which result is significant or unexpected based on the results. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) The results appear to be no more than a matter of degree. 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2144.05 II A
Keeping in mind that the "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." (MPEP 716.02) examiner has analyzed data and cannot see evidence of superiority. For example, compared to comparative example 1 the results appear to fall within the same range as examples 1 and 2. 
Therefore, examiner maintains that the applicant has not shown superiority of a single property and the results shown amount to routine experimentation. 
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). MPEP 716.01 C III 
MPEP 716.02 discusses how criticality can be demonstrated. The examiner finds that Applicant has not shown criticality of the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729